Citation Nr: 1639564	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  8-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 6, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associated Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2002.  She also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which (amongst other things) denied the Veteran's claim of entitlement to TDIU.  A timely Notice of Disagreement (NOD) was received from the Veteran in January 2007.  After a Statement of the Case was issued in March 2008, the Veteran perfected her appeal in May 2008, via VA Form 9 substantive appeal.  After additional evidence was submitted, the RO issued several supplemental statement of the case ("SSOC") in 
December 2008, July 2009, June 2011 and November 2012. 

During the course of the appeal, the Veteran requested a BVA Travel Board.  A transcript of the hearing has been associated with the claims file.  See September 2011 BVA hearing transcript.   

In March 2012, the Board remanded the Veteran's TDIU claim to the RO for additional development.  The development has been completed, and the appeal has been returned to the Board for additional review.   

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.





FINDING OF FACT

From July 2006 to May 2014, the Veteran's service-connected disabilities did not preclude employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to May 6, 2014 have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claim of entitlement to service connection for TDIU.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in August 2006 advised her as to what information or evidence was necessary to substantiate her TDIU claim, her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The August 2006 VCAA letter was sent prior to the rating decision in December 2006.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs") and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records and Social Security Administration records have been added to the record.  The Veteran's VBMS file and Virtual VA records have been reviewed.  

In addition, the Veteran has been afforded several VA examinations in relation to her TDIU claim.  The Board finds these examination reports to be adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes her various disabilities (that are taken into consideration in a TDIU analysis) in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of her claim.


The Veteran was also afforded the opportunity to testify before the Board in support of her claim.  A transcript of her September 2011 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed several issues, including the Veteran's claim for TDIU, that were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate all the Veteran's claims at that time and sought to identify any further evidence that might be available to support the claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Additionally, as mentioned above, the Board remanded the Veteran's claim for additional development in March 2012.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the March 2012 decision, the VA examinations referenced above were undertaken in order to address the Veteran's current service-connected disability symptomatology needed to analyze the Veteran's claim.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Entitlement to TDIU prior to May 6, 2014

The Veteran is in receipt of a 100 percent schedular rating for service-connected major depressive disorder from May 6, 2014.  She is also currently service-connected for migraine headaches, residuals of a right wrist injury with tendonitis and sinusitis with sinus headaches and allergic rhinitis.  The Veteran also receives special monthly compensation under 38 U.S.C. § 1114, subsection (s).  In this appeal, she seeks service connection for TDIU on the basis that she is unable to work due to her service-connected disabilities.  See November 2014 rating decision codesheet; Veteran's statements dated in January 2007, March 2007 and July 2009.  

If a schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability, provided that the Veteran has one service connected disability rated at 60 percent or higher; or two or more service connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

From July 20, 2002 to September 6, 2005, the Veteran's service-connected disabilities were rated as follows: migraine headaches (30 percent), residuals of right wrist injury with tendonitis (10 percent), and sinusitis with sinus headaches and allergic rhinitis (10 percent).  From September 6, 2005 to July 10, 2006, the Veteran's service-connected migraines were rated at 50 percent.  From July 10, 2006 to May 6, 2014, the Veteran's was granted service connection for major depressive disorder and assigned a 30 percent disability rating.  Beginning May 6, 2014, the Veteran's major depressive disorder was increased to 100 percent.  The Veteran's combined disability rating was 40 percent from January 20, 2002; 60 percent from September 6, 2005; 70 percent from July 10, 2006 and 100 percent from May 6, 2014.  See 38 C.F.R. § 4.25.  

Even though the Veteran had a combined disability rating of 60 percent from September 6, 2005, she did not meet the minimum schedular threshold requirement to be considered for a TDIU at that time since she did not have a single disability rating of 60 percent or more.  This minimum threshold requirement was not met until July 10, 2006 when she was assigned a combined disability rating of 70 percent.  38 C.F.R. 4.16(a).  Therefore, for purposes of this appeal, the first day the Veteran could be assigned a TDIU is July 10, 2006.  

The issue of entitlement to TDIU from May 6, 2014 is moot because the Veteran was granted a total schedular rating for major depressive disorder effective on that date.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  In this regard, although VA regulations provide that no additional disability compensation through a TDIU may be paid when a Veteran already has a total 100 percent schedular disability rating in affect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  Id. In this case, however, the Veteran has already been awarded special monthly compensation based on housebound criteria being met in a rating decision dated November 4, 2014.  38 U.S.C.A. § 1114(s).  

Therefore, what is left for the Board's consideration then is entitlement to a TDIU from July 10, 2006 to May 6, 2014. 


The record reflects that the Veteran was in the active military service from August 1999 to July 2002.  During her September 2011 BVA hearing, the Veteran testified that she received her GED prior to entering the military, but did not provide any specific work history.  September 2011 BVA hearing transcript, p. 16.  On her July 2006 Application for Increased Compensation based on Unemployability, the Veteran appears to have indicated that she was last employed in June 2003.  However, in a subsequent Application for Increased Compensation based on Unemployability dated in November 2008, the Veteran indicated that she was last able to work in June 2004 because of her service-connected disabilities.  A work history report obtained from her Social Security Administration file lists several types of business for which the Veteran used to work, such as in a grocery store, industrial job, restaurant, security, nursing, and temporary service.  

Turning to the Veteran's service-connected disabilities and the Veteran's employability, the Board initially observes that the Veteran was seen for a VA mental disorders examination in October 2007 related to her depression.  At that time, the VA examiner indicated that the Veteran's disability was expected to negatively impact her ability to engage in social relations as well as function appropriately in occupational settings.  That being said, however, the examiner went on to state that with the proper medication and psychotherapy, the Veteran could recover to a sufficient level "that in the future would allow her to have a more meaningful and fulfilling social and occupational life."   

In terms of the Veteran's service-connected migraine headaches, the Veteran was afforded a VA examination in July 2008.  At that time, the medical doctor who examined her assessed her with common migraines with several headaches a week and several prostrating headaches a month.  As to the issue of unemployability, the doctor stated that it was difficult to say because he had patients with more severe migraine disorders than the Veteran that remained gainfully employed.  He went on to say "[h]owever, if one doesn't wish to work,  one won't".

In June 2014,  the Veteran was afforded a VA neurological examination.  After reviewing her claims file and conducting an examination, the VA medical doctor who saw the Veteran opined that her headache condition would not impact her ability to work.  In this regard, he stated that the Veteran reported having migraines recurring  2-3 times a week, with prostrating attacks a couple of times a month. He stated that this history was not corroborated by the medical record.  He went on to note that missing 2 days out of a month from work due to her claimed  headaches probably would not prevent most employment.  Further, he stated that he had patients with more frequent, severe migraines who remain gainfully employed.
Lastly, during a June 2014 general medical examination, the medical doctor who examined the Veteran noted that she reported a history of 10 incapacitating headaches, but denied prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner concluded this disability would not impact her ability to work.

Turning to the Veteran's service-connected right wrist injury with tendonitis, the Veteran was afforded a VA examination in May 2007 during which she was diagnosed with right wrist tendonitis.  Thereafter, during a July 2008 examination, Veteran was diagnosed with recurrent flexor tenosynovitis of the right wrist with no abnormal physical findings.  The examining medical doctor remarked that the Veteran's right wrist condition was mild; and that while she would be limited to a job that does not require continuous wrist flexion and extension, she was employable.  During a May 2014 VA examination, the medical doctor who saw the Veteran also concluded that her wrist did not prevent her from being able to secure and follow a substantially gainful occupation.  The doctor indicated that a physical examination of the Veteran revealed that her wrists do not prevent her ability to dress herself, feed herself, bathe herself, attend to toilet, or to walk in or out of her home. 

Lastly, in regards to the Veteran's sinusitis with sinus headaches and allergic rhinitis,  the Veteran was afforded a VA examination in May 2014 with an addendum examination in September 2014.  After obtaining a medical history from the Veteran and performing a physical examination, the examiner concluded that the Veteran's service-connected disability did not impact her ability to work.


Thus, of all of the VA medical opinions contained in the claims file, none of the Veteran's examiners opined that the Veteran's service-connected disabilities, separately or in combination, impeded her ability to be employed prior to May 6, 2014.  Despite this evidence, the Veteran argues that she is unemployable and should still be granted TDIU.  In support, she refers to the fact that she has been found disabled by the Social Security Administration.  While the Board sympathizes with the Veteran and finds her competent to report the employment difficulties she experiences as a result of her service-connected disabilities, the Board finds her statements to be of less probative and less persuasive when compared to the opinions provided by the medical professionals who examined her.  In addition, while the Board has taken into consideration the Veteran's Social Security Disability, a finding of unemployability made by a separate entity is evidence to be considered in analyzing a Veteran's claim - not evidence than mandates a particular outcome.  

Therefore, based upon the current evidence of record, the Board finds that the more competent and credible evidence indicates that a TDIU was not warranted in this case during the time frame from July 10, 2006 to May 6, 2014.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's TDIU claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to May 6, 2014 is denied. 



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


